            Case 1:20-cv-02886-CKK Document 1 Filed 10/08/20 Page 1 of 6




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


                                               )
ANITA K. BYRD                                  )
224 Surrey Circle Drive S.,                    )
Fort Washington, Md 20744                      )
                                               )
                       Plaintiff,              )       Civil Action No.
               v.                              )
                                               )
SONNY PERDUE                                   )
Secretary                                      )
U.S. Department of Agriculture                 )
1400 Independence Ave., S.W.                   )
Washington, DC 20250,                          )
                                               )
                       Defendant.              )
                                               )


                                          COMPLAINT
                                    (Employment Discrimination)

       1.      Plaintiff, Anita Byrd, brings this action pursuant to Title VII of the Civil Rights

Act of 1964, 42 U.S.C. §§ 2000e et seq, and 42 U.S.C. § 1981a, to remedy acts of discrimination

in employment practices by the U.S. Department of Agriculture based on her race (African

American), sex (female) and in retaliation for prior EEO activity.



                                         JURISDICTION

     2.      This Court has jurisdiction over the subject matter of this civil action pursuant to Title

VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e-16(c).
             Case 1:20-cv-02886-CKK Document 1 Filed 10/08/20 Page 2 of 6




                                               VENUE

      3.       Pursuant to 28 U.S.C. § 1391(b) and 42 U.S.C. § 2000e-5(f)(3), venue is proper in

this judicial district as the acts of discrimination occurred in this district and plaintiff’s personnel

records are maintained by defendant in the District of Columbia.

                     EXHAUSTION OF ADMINISTRATIVE REMEDIES

        4.      All of the necessary administrative prerequisites for filing the above referenced

claims have been met, as the agency issued a Final Agency Decision on July 23, 2020.

                                              PARTIES

      5.       Plaintiff Anita Byrd is an African-American female. She is a citizen of the United

States and of the State of Maryland. She has been employed at the U.S. Department of

Agriculture for 28 years. She has engaged in prior EEO activity, including a complaint brought

in 2016.

      6.       Defendant Sonny Perdue is the Secretary of Agriculture and the head of the U.S.

Department of Agriculture (USDA). The USDA is a department within the government of the

United States that has employed more than 500 persons in each of the last 20 weeks. Mr. Perdue

is here sued in his official capacity only.

                                     STATEMENT OF FACTS

        7.      Plaintiff’s permanent position of record was a GS-14, Program Specialist, with

the Department of Agriculture (USDA), Natural Resources Conservation Service (NRCS). At

all times relevant to this Complaint, Ray Coleman was the NRCS Chief Information Officer

(CIO), and Ms. Byrd’s supervisor of record. Mr. Coleman’s supervisor was Thomas

Christensen, the Associate Chief of Operations of NRCS.



                                                  -2-
            Case 1:20-cv-02886-CKK Document 1 Filed 10/08/20 Page 3 of 6




       8.      From October 2, 2016 through April 11, 2017, Ms. Byrd served as the Director of

the Project Management/Project Engineering Office at the National Information Technology

Center (“NITC”), another sub-agency of the USDA. Before, during and after Ms. Byrd’s detail,

the position was classified as a GS-15 position. Indeed, the white male who served in that

position both before and after Ms. Byrd, Steve Sanders, was paid as a GS-15.

       9.      Ms. Byrd brought an EEO Complaint against NRCS in late 2016 alleging that

both Mr. Coleman and Mr. Christensen discriminated against her based on her race and sex. The

case was investigated during the detail. Mr. Christensen was interviewed by the EEO

investigator and signed an affidavit denying Ms. Byrd’s claims of discrimination against him on

February 8, 2017. Likewise, Mr. Coleman was interviewed and signed his affidavit denying Ms.

Byrd’s claims about him on February 28, 2017.

       10.     Ms. Byrd’s detail assignment was confirmed through an Interagency Agreement

(“IAA”) signed by Kim Jackson, the Deputy Associate CIO of NITC and Mr. Coleman on

October 14, 2016 and by Mr. Christensen on November 8, 2016. The Agreement provided that

“NITC will fund Anita Byrd’s salary and benefits from October 9, 2016 through April 2, 2017.”

       11.     As agreed to in the Interagency Agreement, Ms. Byrd was detailed into the Grade

15 position, she performed all of the duties in the Grade 15 Position Description, and NITC

refunded her salary to NRCS at a GS-15, Step 7. However, NRCS continued to pay her at the

Grade 14 level.

       12.     Ms. Byrd made several attempts to secure her Grade 15, step 7, pay from USDA.

She sent several emails during and after the detail ended and made several in-person and

telephone contacts. Ms. Byrd contacted NRCS and NITC managers by email and in person to

request confirmation.

                                                -3-
            Case 1:20-cv-02886-CKK Document 1 Filed 10/08/20 Page 4 of 6




          13.   In November 2017, Ms. Byrd began to reach out to her direct supervisor, Ray

Coleman. She also visited the office of Darren Ash, the then-current CIO for NRCS, seeking a

resolution. Mr. Ash asked Mr. Coleman to follow up with Ms. Byrd regarding the salary

adjustment.

          14.   In retaliation for her allegations of discrimination against him, Mr. Coleman made

clear that he would not take any action to make sure that Ms. Byrd was paid appropriately for her

work from October 2, 2016 through April 11, 2017.

          15.   To date, the Agency has refused to reimburse Ms. Byrd for the difference in

salary.

          16.   Although Plaintiff performed substantially the same duties as Steve Sanders

performed, Defendant compensated her at the Grade 14 level but compensated Mr. Sanders at

the Grade 15 level.

          17.   Both NRCS Chief Information Officer Ray Coleman, and Associate Chief of

Operations Thomas Christensen were aware of Plaintiff’s prior and continuing protected activity

at the time they made the decisions to pay her as a GS-14 instead of as a GS-15.

          18.   NRCS Chief Information Officer Ray Coleman, and Associate Chief of

Operations Thomas Christensen, as the management officials responsible for the decision to pay

Ms. Byrd at the Grade 14 level instead of the Grade 15 level, intentionally discriminated against

her based upon her sex, race and prior protected activity by maintaining Ms. Byrd’s pay at the

GS-14 level.




                                                -4-
              Case 1:20-cv-02886-CKK Document 1 Filed 10/08/20 Page 5 of 6




                                    STATEMENT OF CLAIMS

        19.      As previously stated herein above, defendant, through subordinate USDA

management, has discriminated against plaintiff on the basis of her race, sex and in retaliation

for her prior protected activity.

        20.      As a consequence of such sex and race-based discrimination and retaliation,

Plaintiff has suffered and continues to suffer career damage, personal and professional

humiliation, and emotional pain, as well as lost salary and benefits, including retirement benefits.



                                      REQUEST FOR RELIEF

        WHEREFORE, Plaintiff requests that this Court enter judgment in her favor and against

defendant on the claims of unlawful discrimination in violation of Title VII of the Civil Rights

Act, and provide her with the following relief:

        (a)      award Plaintiff compensatory damages against Defendant in the amount of

$300,000.00, plus interest thereon;

        (b)      order Defendant to correct plaintiff’s personnel file show that she performed at

the GS-15 level from October 2, 2016 through April 11, 2017.

        (c)      award Plaintiff back pay including contributions to retirement for the time she

worked as a Grade 15 but was paid at the Grade 14 level.

        (e)      enjoin Defendant from futher discriminating against Plaintiff;

        (f)      award Plaintiff the costs of bringing and maintaining this civil action and the

administrative complaints that necessarily preceded it, including reasonable attorneys’ fees; and

        (g)      award Plaintiff such other and further relief as the interests of justice may require.



                                                  -5-
           Case 1:20-cv-02886-CKK Document 1 Filed 10/08/20 Page 6 of 6




                                       JURY DEMAND

      Plaintiff hereby requests a trial by jury on all issues of fact, including the measure of

damages.



                                                      Respectfully submitted,



                                                        /s/ Ellen K. Renaud
                                                      Ellen K. Renaud
                                                      Bar No. 479376
                                                      SWICK & SHAPIRO, P.C.
                                                      1101 15th Street, N.W.
                                                      Suite 205
                                                      Washington, DC 20005
                                                      Tel (202) 842-0300
                                                      Fax (202) 842-1418
                                                      Email - ekrenaud@swickandshapiro.com

                                                      Attorney for Plaintiff




                                                -6-
